Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed December 14, 1973, upon his conviction of criminal possession of a dangerous drug in the sixth degree, upon a guilty plea. The sentence was a jail term of six months. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a one-year period of probation. As so modified, sentence affirmed and case remitted to the County Court to fix the conditions of probation. The sentence was excessive to the extent indicated herein. Cohalan, Acting P. J., Brennan, Benjamin, Munder and Shapiro, JJ., concur.